 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
   Robert Eliason, an individual and in his                 Case No.: 2:17-cv-03017-JAD-CWH
 4 official capacity as Constable of North Las
   Vegas Township,
 5
           Plaintiff                                           Order Granting Request to
 6                                                      Certify Question to the Supreme Court of
   v.                                                     Nevada, Staying Case, and Denying
 7                                                             Remaining Motions Pending
   Clark County, a political subdivision of the               Answer to Certified Question
 8 State of Nevada; the State of Nevada ex rel.
   Nevada Commission on Peace Officer
 9 Standards and Training,                                      [ECF Nos. 41, 43, 54, 58, 59]

10          Defendants

11

12         North Las Vegas Constable Robert Eliason brings this action to challenge the Clark

13 County Board of Commissioners from removing him from office for failing to obtain a

14 statutorily required certification. The Board claims its power to remove Eliason stems from

15 Nevada Revised Statute 258.007, which requires constables to get certified by the Nevada

16 Commission on Peace Officer Standards and Training (POST) as a category II peace officer

17 within a year of appointment and provides that a constable who fails to do so “forfeits his . . .

18 office and a vacancy is created. . . .” And it contends that Nevada Revised Statute 258.030 then

19 authorizes the Board “to appoint a person to fill” that vacancy. Eliason sued the County and

20 POST in state court and obtained a preliminary injunction preventing his forfeiture or

21 replacement. When Eliason amended his complaint to add a claim under the Americans with

22 Disabilities Act, the County removed this case to federal court.

23
 1            Numerous motions are now pending. The County moves to vacate the preliminary

 2 injunction,1 while Eliason seeks a declaratory judgment in his favor.2 POST requests that I either

 3 abstain from deciding Eliason’s state-law claims under the Pullman doctrine or certify the state-

 4 law questions to the Supreme Court of Nevada.3 Eliason and POST have also filed cross

 5 motions for summary judgment on various issues.4

 6            Because this case does not fall under the narrow category of cases from which federal

 7 courts may abstain, I deny POST’s request for Pullman abstention. But because the crux of this

 8 action is a novel question of state law, I grant POST’s alternate request to certify Eliason’s state

 9 law questions. And because the Supreme Court of Nevada’s answer will be dispositive of most

10 issues in this case, I deny without prejudice all other pending motions and stay this case pending

11 that answer.

12                                              Background

13            NRS 258.0075 states that constables in townships with populations of 100,000 or more

14 who fail to complete certification to become a category II peace officer “forfeit” their office and

15

16
     1
         ECF No. 43.
17
     2
         ECF No. 41.
18   3
         These requests are contained in ECF Nos. 45, 54.
     4
19       ECF Nos. 54, 58.
     5
         NRS § 258.007 states:
20
              1.     Each constable in a township whose population is 100,000 or more which is
              located in a county whose population is 700,000 or more, and each constable of a
21
              township whose population is 250,000 or more and which is located in a county whose
              population is less than 700,000 shall become certified by the Peace Officers’ Standards
22
              and Training Commission as a category II peace officer within one year after the date on
              which the constable commences his or her term of office or appointment unless the
23
              Commission, for good cause shown, grants an extension of time, which must not exceed
              6 months.

                                                      2
 1 create a vacancy that must be filled in accordance with NRS 258.030,6 which allows the board of

 2 county commissioners to appoint someone to fill the vacancy. Robert F. Eliason was elected to

 3 the office of North Las Vegas Constable in November 2014 and took office in January 2015.7

 4 Because his office is subject to NRS 258.007, he was required to become certified by POST as a

 5 category II peace officer within a year of taking office.8 As of July 4, 2016, he had not done so,

 6 and POST notified the Clark County Board of Commissioners of this failure.9 A year later, the

 7 Assistant County Manager placed item 67 on the agenda for the Board’s July 18, 2017, meeting.

 8 This agenda item proposed declaring Eliason to have forfeited his office and proceeding to fill

 9 the vacancy created by that forfeiture under NRS 258.007 and 258.030.10

10              Before the vote could occur, Eliason sued the County and POST in the Eighth Judicial

11 District Court, asserting four causes of action: (1) declaratory relief stating that Clark County has

12 no authority to declare a forfeiture of the office, that a quo warranto action under NRS 35.010 et

13 seq. is the exclusive means of declaring a forfeiture of office, and that the Attorney General, at

14 the Governor’s direction, is the only party who can bring such an action; (2) injunctive relief or a

15 writ of prohibition enjoining Clark County from adjudicating whether he had forfeited his office;

16 (3) violation of Article IV, Section 20 of the Nevada State Constitution; and (4) violation of

17

18              2.      If a constable does not comply with the provisions of subsection 1, the constable
                forfeits his or her office and a vacancy is created which must be filled in accordance with
19              NRS 258.030.
20   NRS § 258.030 states that “if any vacancy exists or occurs in the office of constable in any
     6

   township, the board of county commissioners shall appoint a person to fill the vacancy pursuant
21 to NRS 245.170.”
   7
     ECF No. 1 at 13.
22 8
     Id. at 12.
23   9
         ECF No. 42 at 4.
     10
          Id. at 4.

                                                         3
 1 Article IV, Section 25 of the Nevada Constitution.11 Eliason successfully moved for a

 2 preliminary injunction to restrain the County from removing him from office.12 In granting the

 3 motion, the district court found that the Board lacks the power to remove Eliason and that the

 4 exclusive mechanism to do so is a quo warranto action by the Nevada Attorney General.13

 5            Eliason later amended his complaint to add a claim for a violation of the Americans with

 6 Disabilities Act, and the County removed the action to federal court based on federal question

 7 and supplemental jurisdiction.14 After removal, Eliason moved for a declaratory judgment,

 8 arguing that I should adopt the preliminary-injunction ruling and grant the declaratory relief he

 9 seeks in his first cause of action.15 The County opposes that motion and countermoves for

10 reconsideration of the state-court preliminary-injunction order.16 POST filed a response to

11 Eliason’s motion in which it requests that I either abstain from deciding the state-law issues

12 under the United States Supreme Court’s decision in Railroad Commission of Texas v. Pullman

13 Co.17 or certify the question of Clark County’s authority under NRS 258.007 and 258.030 to the

14 Supreme Court of Nevada.18 POST has also filed a motion for summary judgment in which it

15

16

17

18
     11
          ECF No. 1 at 16–20.
19
     12
          ECF No. 41 at 8–11.
20   13
          ECF No. 41.
     14
21        ECF No. 1.
     15
          ECF No. 41.
22   16
          ECF Nos. 42, 43.
23   17
          R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496 (1941).
     18
          ECF No. 44.

                                                      4
 1 reiterates its request for Pullman abstention or Rule 5 certification.19 Eliason has provided no

 2 substantive response to either of POST’s requests.20

 3
                                                    Analysis
 4
     A.        Because this case does not raise a federal constitutional question, the Pullman
 5             doctrine is inapplicable.

 6             The doctrine of Pullman abstention permits district courts, in exceptional cases, to

 7 postpone the exercise of jurisdiction.21 “Abstention may be proper in order to avoid unnecessary

 8 friction in federal-state relations, interference with important state functions, tentative decision

 9 on questions of state law, and premature constitutional adjudication.”22 “Pullman abstention

10 does not exist for the benefit of either of the parties but rather for ‘the rightful independence of

11 the state governments and for the smooth working of the federal judiciary.’”23 The Pullman

12 doctrine is designed to avoid “the premature determination of constitutional questions” when “a

13 federal constitutional issue might be mooted or presented in a different posture by a state court

14 determination of pertinent state law.”24 The Ninth Circuit, in Canton v. Spokane School District

15 No. 81, set forth a three-prong analysis for trial courts to determine whether Pullman abstention

16 is warranted. The court must find that (1) the case “touches a sensitive area of social policy upon

17 which the federal courts ought not to enter unless no alternative adjudication is open;” (2)

18
     19
          ECF No. 54.
19
     20
          See ECF Nos. 47, 66.
20   21
          Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813 (1976).
     22
21        Harman v. Forssenius, 380 U.S. 528, 534 (1965).
     23
     San Remo Hotel v. City and Cty. of San Francisco, 145 F.3d 1095, 1105 (9th Cir. 1998)
22 (quoting Pullman, 312 U.S. at 501 (1941) (internal quotation marks omitted)).
     24
        C-Y Development Co. v. City of Redlands, 703 F.2d 375, 377 (9th Cir. 1983) (quoting Martin
23
     v. Creasy, 360 U.S. 219, 224 (1959); County of Allegheny v. Frank Mashuda Co., 360 U.S. 185,
     189 (1959) (internal quotation marks and alterations omitted) (emphasis added)).

                                                        5
 1 “[s]uch constitutional adjudication plainly can be avoided if a definitive ruling on the state issue

 2 would terminate the controversy;” and (3) “[t]he possibly determinative issue of state law is

 3 doubtful.”25

 4             POST argues that all three prongs are met but does not cite any case in which a court has

 5 applied Pullman abstention when the only federal claim is statutory, not constitutional, and the

 6 only constitutional question is purely a state one. But because Eliason’s complaint has no federal

 7 constitutional claim, it does not fall into the narrow category of cases to which Pullman

 8 abstention applies. So I deny the request to abstain under the Pullman doctrine.

 9 B.          The state law questions should be certified to the Supreme Court of Nevada.

10             Nevertheless, the purely state-law issues that lie at the heart of this case should be

11 decided by Nevada’s courts. Rule 5 of the Nevada Rules of Appellate Procedure allows the

12 Nevada Supreme Court to “answer questions of law certified to it by . . . a United States District

13 Court” if a state-law question “may be determinative of the cause then pending in the certifying

14 court and as to which it appears to the certifying court there is no controlling precedent in the

15 decision of the Supreme Court or Court of Appeals” of Nevada.

16             The state-statutory and constitutional-law questions raised by Eliason meet these

17 requirements. Neither the Supreme Court nor the Court of Appeals of Nevada has interpreted

18 NRS 258.007 or determined its application or constitutionality. The County maintains that the

19 language of the statute is self-executing and that no judicial determination of forfeiture is

20 required if a constable fails to become certified. Eliason counters that declaring a forfeiture of

21 office is necessarily a judicial function, and a quo warranto action under NRS 35.010 et seq. is

22

23
     25
          Canton v. Spokane Sch. Dist. No. 81, 498 F.2d 840, 845 (9th Cir. 1974).

                                                         6
 1 the exclusive remedy to remove a constable.26 He further argues that NRS 258.007 violates

 2 Article IV Sections 20 and 25 of the Nevada Constitution.

 3             No case answers these questions about the process by which an elected constable forfeits

 4 the office and the constitutionality (under the Nevada constitution) of a state statute that appears

 5 to allow county boards of commissioners to unilaterally determine whether or when a constable

 6 has forfeited that office. The State of Nevada has a strong interest in interpreting and prescribing

 7 the proper application of these unique state law provisions in the first instance. Plus,

 8 clarification from the Supreme Court of Nevada about the applicability and constitutionality of

 9 NRS 258.007 will be outcome determinative of the central issue in this case.

10             I therefore grant POST’s alternative request to certify Eliason’s state-law questions to the

11 Nevada Supreme Court and will issue a separate certification order. And because the answer to

12 these questions will dictate the result of all other motions pending in this case, I deny all pending

13 motions without prejudice to the parties’ ability to promptly re-file them once the Supreme Court

14 of Nevada has answered the certified question.

15             I also sua sponte stay the remainder of this case pending the Supreme Court of Nevada’s

16 resolution of this certified question. This stay will prevent unnecessary expenditures of time,

17 attorney’s fees, and resources that will be better spent once the Supreme Court of Nevada has

18 weighed in on this purely state-law issue. Because the length of this stay is tied to the state

19 court’s resolution of the certified question, it is reasonably brief and not indefinite.27

20

21

22
     26
          Eliason also relies on Heller v. Legislature, 93 P.3d 746, 751 (Nev. 2004).
23   27
       See Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (identifying these as factors
     the court should consider to stay a case pending a decision from another court).

                                                        7
 1                                           Conclusion

 2         IT IS THEREFORE ORDERED that POST’s request for an NRAP 5 certification is

 3 GRANTED. The court will certify by separate order the following question to the Supreme

 4 Court of Nevada:

 5         Does NRS 258.007 give the Clark County Board of County Commissioners the
           power to remove a constable from office, or can a constable be removed only with a
 6         quo warranto action?

 7         IT IS FURTHER ORDERED that all pending motions [ECF Nos. 41, 43, 54, 58, 59] are

 8 DENIED without prejudice to the parties’ ability to renew them no later than 20 days after the

 9 Supreme Court of Nevada answers the question or denies or otherwise resolves the request for

10 certification. The Clerk of Court is instructed to MAINTAIN THE SEAL on ECF No. 59.

11         IT IS FURTHER ORDERED that this case is STAYED for all purposes pending the

12 Supreme Court of Nevada’s resolution of this certified question.

13         Dated: March 22, 2019

14                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
15

16

17

18

19

20

21

22

23



                                                   8
